— Order unanimously reversed and motion granted, without costs. Memorandum: Defendant’s timely motion to strike the case from the Trial Calendar should have been granted since the record established that plaintiff filed a note of issue and statement of readiness before defendant had a reasonable opportunity to complete disclosure and notice of physical or mental examination of the infant plaintiff (see Sado v Sado, 32 AD2d 546; Siegel, New York Practice, § 370; see, also, 22 NYCRR 3.5, 1024.4). The court’s broad discretionary power under CPLR 3103 to grant a protective order to prevent abuse should provide adequate protection to the infant plaintiff (see Rembert v Lipshutz, 86 AD2d 750; see, also, Wegman v Wegman, 37 NY2d 940). (Appeal from order of Supreme Court, Monroe County, Fritsch, J. — strike note of issue.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.